                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LARRY R. JOHNSON                                                                      PLAINTIFF

v.                                Case No. 4:19-cv-00086-KGB

TAKEIYA LAZONDRIA WILLIAMS                                                          DEFENDANT

                                             ORDER

       Before the Court is plaintiff Larry R. Johnson and defendant Takeiya Lazondria Williams’

joint stipulation of dismissal (Dkt. No. 14). The parties stipulate that the complaint filed by Mr.

Johnson against Ms. Williams should be dismissed without prejudice, with the parties to bear their

own costs and attorneys’ fees (Id.). For good cause shown, the Court adopts the parties’ joint

stipulation of dismissal, and each party will bear their own costs and attorneys’ fees.

       It is so ordered this 5th day of February, 2020.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
